                                            Case 3:16-cr-00038-SI Document 41 Filed 06/02/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 16-cr-00038-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9              v.                                        COMPASSIONATE RELEASE
                                  10     KELLEY,                                            Re: Dkt. No. 25
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 29, 2020, the Court held a telephonic hearing on defendant Shaun Kelley’s motion

                                  14   for compassionate release. Dkt. No. 40. Counsel for the government and for the defendant were

                                  15   present on the phone, as was defendant and his sister, Mary Jourdan. For the reasons set forth below,

                                  16   the Court GRANTS defendant’s motion.

                                  17

                                  18                                            BACKGROUND

                                  19          On, February 2, 2016, defendant was indicted on one count of violating 18 U.S.C. § 2423(c),

                                  20   for engaging in illicit sexual conduct in foreign places. Dkt. No. 1 at 31 (Indictment). The indictment

                                  21   alleged Mr. Kelley engaged in a commercial sex act with a minor, who was 14 years old at the time,

                                  22   in Thailand. Id. On May 16, 2016, Mr. Kelley entered into a plea agreement with the government

                                  23   pleading guilty to the indictment. Dkt. No. 9 (Plea Agreement). Pursuant to the plea agreement,

                                  24   Mr. Kelley agreed “that a reasonable and appropriate disposition of this case … will include a term

                                  25   of imprisonment of ten years [and] five years of supervised release…” Id. at 4. Mr. Kelley’s

                                  26   presentence report calculated his Criminal History Computation as zero. Dkt. No. 16 at 16 (PSR).

                                  27
                                              1
                                  28            For ease of reference, all citations to page numbers refer to the ECF branded number in
                                       the upper right corner of documents.
                                            Case 3:16-cr-00038-SI Document 41 Filed 06/02/20 Page 2 of 5




                                   1          On August 24, 2016, this Court sentenced Mr. Kelley to 120 months in custody with 5 years

                                   2   of supervised release upon the conclusion of his custodial sentence. Dkt. No. 19.

                                   3          On May 18, 2020, Mr. Kelley filed the instant motion for compassionate release. Dkt. No.

                                   4   25. He is currently 61 years old and being held at Terminal Island where approximately 70% of the

                                   5   inmates have tested positive for COVID-19, including Mr. Kelley. Dkt. No. 25 at 6; Dkt. No. 33 at

                                   6   8 (Opposition). It is undisputed that Mr. Kelley suffers from prostate cancer that has metastasized

                                   7   and spread to his bones. Dkt. No. 25 at 6-8, 12; Dkt. No. 33 at 16 (Opposition). It is estimated that

                                   8   Mr. Kelley has approximately two years to live in light of his cancer diagnosis. Dkt. No. 25 at 7.

                                   9          As of June 2020, Mr. Kelley has served 49 months in prison, nearly half of his sentence.

                                  10   Dkt. No. 25 at 16-17.

                                  11

                                  12                                         LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Defendant has filed a motion seeking compassionate release pursuant to 18 U.S.C.

                                  14   § 3582(c)(1)(A). As amended by the First Step Act, that statute provides:

                                  15          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
                                              the defendant after the defendant has fully exhausted all administrative rights to
                                  16          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
                                              or the lapse of 30 days from the receipt of such a request by the warden of the
                                  17          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
                                              may impose a term of probation or supervised release with or without conditions that
                                  18          does not exceed the unserved portion of the original [*5] term of imprisonment),
                                              after considering the factors set forth in section 3553(a) to the extent that they are
                                  19          applicable, if it finds that -
                                  20          (i) extraordinary and compelling reasons warrant such a reduction
                                  21          ...
                                  22          and that such a reduction is consistent with applicable policy statements issued by
                                              the Sentencing Commission.
                                  23
                                       18 U.S.C. § 3582(c)(1)(A).
                                  24
                                              The parties agree that U.S.S.G. § 1B1.13 provides the relevant policy statement for
                                  25
                                       reductions in the term of imprisonment under 18 U.S.C. § 3582(c). Dkt. No. 25 at 11; Dkt. No. 33
                                  26
                                       at 14; United States v. Eberhart, No. 13-cr-313-PJH, 2020 U.S. Dist. LEXIS 51909, 2020 WL
                                  27
                                       1450745, at *2 (N.D. Cal. Mar. 25, 2020) (following the guidance of the Sentencing Commission
                                  28
                                                                                        2
                                            Case 3:16-cr-00038-SI Document 41 Filed 06/02/20 Page 3 of 5




                                   1   while noting that the policy statement has not been amended since the passage of the First Step Act).

                                   2   In the application notes, the Sentencing Commission provides that “extraordinary and compelling

                                   3   reasons” exist under certain circumstances. Of relevance here are the following:

                                   4          (A) Medical Condition of the Defendant.--
                                   5          (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
                                              illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
                                   6          probability of death within a specific time period) is not required. Examples include
                                              metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                                   7          disease, and advanced dementia.
                                   8          (ii) The defendant is--
                                   9                  (I) suffering from a serious physical or medical condition,
                                  10                  (II) suffering from a serious functional or cognitive impairment, or
                                  11                 (III) experiencing deteriorating physical or mental health because of the aging
                                              process,
                                  12
Northern District of California
 United States District Court




                                              that substantially diminishes the ability of the defendant to provide self-care within
                                  13          the environment of a correctional facility and from which he or she is not expected
                                              to recover.
                                  14
                                              ...
                                  15
                                              (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
                                  16          exists in the defendant's case an extraordinary and compelling reason other than, or
                                              in combination with, the reasons described in subdivisions (A) through (C).
                                  17

                                  18
                                       U.S.S.G. § 1B1.13 cmt. n.1. The Commission also requires the defendant not pose “a danger to the
                                  19
                                       safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id.
                                  20
                                       § 1B1.13(2). Section 3142(g), which governs release or detention of a defendant pending trial, lists
                                  21
                                       the following factors:
                                  22
                                              (1) the nature and circumstances of the offense charged, including whether the
                                  23          offense is a crime of violence, a violation of section 1591, a Federal crime of
                                              terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
                                  24          or destructive device;
                                  25          (2) the weight of the evidence against the person;
                                  26          (3) the history and characteristics of the person, including—
                                  27          (A) the person's character, physical and mental condition, family ties, employment,
                                              financial resources, length of residence in the community, community ties, past
                                  28
                                                                                         3
                                            Case 3:16-cr-00038-SI Document 41 Filed 06/02/20 Page 4 of 5



                                              conduct, history relating to drug or alcohol abuse, criminal history, and record
                                   1          concerning appearance at court proceedings; and
                                   2          (B) whether, at the time of the current offense or arrest, the person was on probation,
                                              on parole, or on other release pending trial, sentencing, appeal, or completion of
                                   3          sentence for an offense under Federal, State, or local law; and
                                   4          (4) the nature and seriousness of the danger to any person or the community that
                                              would be posed by the person's release. . . .
                                   5

                                   6   18 U.S.C. § 3142(g).

                                   7                                              DISCUSSION

                                   8          Mr. Kelley argues compassionate release should be granted where (1) Mr. Kelley is 61 years

                                   9   old; (2) Mr. Kelley has terminal cancer; (3) his cancer is exacerbated by complications from

                                  10   COVID; (4) Terminal Island cannot provide him with the medical treatment and care he needs; and

                                  11   (5) Mr. Kelley is not a danger to the community.

                                  12          While the government acknowledges Mr. Kelley’s cancer is an extraordinary and compelling
Northern District of California
 United States District Court




                                  13   reason, it opposes his release, stating:

                                  14          Defendant has asserted that his prostate cancer is a terminal illness, and further, that
                                              he is more vulnerable to becoming seriously ill from the SARS-Cov-2 virus. The
                                  15          government agrees in part, insofar as the government agrees that Defendant’s
                                              prostate cancer presents an extraordinary and compelling reason, as required
                                  16          under USSG § 1B1.13 cmt. n.1. But … the Court should deny Defendant’s request
                                              because the record precludes a finding that Defendant presents no danger to the
                                  17          community, and because re-balancing the Section 3553(a) factors indicates that
                                              Defendant should not be released.
                                  18
                                       Dkt. No. 33 at 16 (emphasis added).
                                  19
                                              The Court has considered the applicable sentencing factors from 18 U.S.C. § 3553(a) and
                                  20
                                       finds that they are consistent with granting defendant’s motion for compassionate release. The “need
                                  21
                                       . . . to provide the defendant with needed . . . medical care . . . in the most effective manner” weighs
                                  22
                                       in favor of early release. See 18 U.S.C. § 3553(a)(2)(D). Mr. Kelley’s oncologist has stated Mr.
                                  23
                                       Kelley should be seen monthly by an oncologist and that is not happening. Dkt. No. 25 at 8; Dkt.
                                  24
                                       No. 38 at 9. Mr. Kelley waited nearly a year for his most recent appointment and his next
                                  25
                                       appointment is currently months overdue. Id. The last time Mr. Kelley saw an oncology doctor was
                                  26
                                       on March 11, 2020. Dkt. No. 38 at 9.
                                  27
                                              The government argues Mr. Kelley continues to pose a danger to the community. Dkt. No.
                                  28
                                                                                          4
                                            Case 3:16-cr-00038-SI Document 41 Filed 06/02/20 Page 5 of 5




                                   1   33 at 19-21. While Mr. Kelley’s behavior in prison is not a guarantee of what his life outside of

                                   2   prison will be, it is a powerful indicator. Mr. Kelley’s commitment to his support group for sex

                                   3   offenders (similar to AA or NA), pursuit of mental health treatment, and drug abuse education and

                                   4   programs will provide him with a strong foundation upon his release. Dkt. No. 25 at 15. Mr. Kelley

                                   5   has expressed contrition for his actions, plead guilty to the indictment, and had a Criminal History

                                   6   Computation of zero. Dkt. No. 16 at 13-14 and 16 (PSR discussing Mr. Kelley’s acceptance of

                                   7   responsibility, expression of remorse, and Criminal History Computation). Combined with Mr.

                                   8   Kelley’s age, medical health, and the support of his sister, the Court finds, that while Mr. Kelley

                                   9   must be supervised carefully and abide by his supervised release conditions to the letter, he is no

                                  10   longer a danger to the community.

                                  11          As expressed during the telephonic hearing, however, the Court views a viable release plan

                                  12   critically paramount to Mr. Kelley’s continued success and the safety of others. The Court reiterates
Northern District of California
 United States District Court




                                  13   its appreciation of Mr. Kelley’s sister for her admirable support and care for Mr. Kelley.

                                  14

                                  15                                             CONCLUSION

                                  16          Having carefully considered the parties’ papers, the Court hereby GRANTS the motion or

                                  17   compassionate release finding extraordinary and compelling reasons warrant it. Mr. Kelley will not

                                  18   have exhausted his administrative remedies until June 8, 2020. Therefore the Court stays the

                                  19   implementation of this order until that time. Mr. Kelley’s sentence of imprisonment is modified to

                                  20   time served. The remaining portion of his original term of imprisonment shall be served as

                                  21   supervised release with such special conditions as will be incorporated in his release plan, when it

                                  22   is finalized by Mr. Kelley’s probation officer and shall be followed by the term of supervised release

                                  23   imposed in the original sentence.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 2, 2020

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
                                                                                         5
